On Rehearing.
Breaux, J.
It is evident that this cause is of considerable importance. We are informed that a decree annulling the sale attacked will disturb the title by which several owners have acquired part, of the property since the date of the sale attacked. In addition, the issues are such that it is important to have all the evidence obtainable before the court prior to entering a final decree.
In argument at the bar, something was said about the testimony of the administrator of the succession of J. W. Willis, and the impossibility of obtaining it at the time. This is met by the assurance that his residence is well known and that his testimony could have been had. From one of the briefs in behalf of plaintiff we quote: “It is to be regretted that Mr. Lallande, who is still living, but who is a traveling salesman, should not have been located and questioned in regard to this matter.” Again: “It is equally to be regretted that the writer of these views to the court, whose name was mentioned in the interrogatories propounded by plaintiff, should not have been examined upon the subject matter”.
From the defendants’ brief, we quote: “If, however, the court should *123remand the ease, we have further evidence that Lallande now claims a part of this property.” This is shown in a letter dated at Memphis, April 10th, 1895, written by Thomas H. Allen to lion. IT. P. Williams.
In view of the condition of the issues, we have concluded to remand the case. The authority to remand is manifest when a vital question of fact may be made quite clear by further testimony. C. P. 906.
It is therefore ordered, adjudged and decreed that the decree of the District Court in this case be annulled, avoided and reversed, and that our decree also heretofore handed down, be annulled, avoided and reversed, and the case is remanded to have any and all further admissible evidence admitted and for a decision thereon by the court a qua and to be appealed from if the party cast so elects.
It is further ordered that the evidence remain as already filed and that change be made, as before indicated. Appellee to pay costs of appeal, those of the lower court are to await the final decision of the court.